DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 1/6/2021, with respect to the rejection(s) of claim(s) 1, 10-14, 16-20, 22-25, 27-29 under USC and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rudy (2011/0190649 A1) in view of Berrier (US 7433730 B1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, it is unclear what “additional cardiac activity data” entails.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-11, 15-19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (2011/0190649 A1) (cited previously) in view of Berrier (US 7433730 A1).
Regarding claim 1, the combined invention of Rudy and Berrier discloses a cardiac information dynamic display system (eg. Fig. 1), comprising: one or more electrodes configured to record sets of electric potential data representing cardiac activity at a plurality of time intervals (eg. Para. 20, less than 1 millisecond frames); and a cardiac information console, comprising: a signal processor configured to: calculate sets of cardiac activity data at the plurality of time intervals using the recorded sets of electric potential data (eg. Fig. 1, Processor 114), wherein the cardiac activity data is associated with surface locations of one or more cardiac chambers (eg. Para. 18, surface of interest is cardiac surface for ECGI); and a user interface module configured to display a series of images, each image comprising: a graphical representation of the cardiac activity (eg. Fig. 4A-B, Para. 60-062); wherein the signal processor comprises: a cardiac information algorithm that performs an inverse solution using  a Tikhonov regularization to calculate the sets of cardiac activity data and in another embodiment using additional truncated SVD and Tikhonov regularization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments to have a combined truncated SVD or any regularization techniques with the Tikhonov regularization to adjust to value limits of spatial derivatives of surface of interest electric potentials (eg. Para. 42).
Rudy does not disclose outputting a graphic representation of at least some of the charge density data associated with surface locations of one or more cardiac chambers.
Berrier teaches an intracavitary multi-electrode probe (eg. Fig. 2) that maps heart surface potentials induced by electrical activity in the heart using an inverse solution process of potentials and displaying the mapped potentials on heart geometry (eg. Fig. 4, Col. 6, Ln. 10-54, Col. 9, Ln. 40 – Col. 10, Ln. 16, Tikhonov regularization method).
It would have been obvious have combined the invention of Rudy with the inverse solution process mapping of heart surface potentials as taught by Berrier to use the multiple filters to make sure of temporal information and regularization to provide a stable solution (eg. Col. 6, Ln. 55-Col. 7, Ln. 8, Fig. 4).
Regarding claims 10-11, the combined invention of Rudy and Berrier discloses the cardiac information algorithm performs a truncated SVD for computing matrix inversion (eg. Para. 67, steps 506, 508, 510, truncated SVD performed on matrix/vectors) and (Berrier, eg. Fig. 4, Col. 6, Ln. 10-54, Col. 9, Ln. 40 – Col. 10, Ln. 16, Tikhonov regularization method).
Regarding claims 15-16, the combined invention of Rudy and Berrier discloses an electrode array that records sets of electric potential data from multiple recording positions within the cardiac chamber (Berrier, Fig. 2-3, intracavitary probe).
Regarding claim 17, the combined invention of Rudy and Berrier discloses calculating sets of cardiac activity data based on a subset of multiple positions (eg. Fig. 3, Step 308, Para. 40).
Regarding claims 18-19, the combined invention of Rudy and Berrier discloses the relative charge between recording positions of the electrode array within one or more cardiac chambers (eg. Berrier, Col. 2, Ln. 65 – Col. 3, Ln. 9, catheter measuring potentials at the hearts surface, potentials measured between two different electrodes) cardiac activity comprises charge density data calculated using a forward matrix (eg. Fig. 5A-D, scout measurement matrix Vsm ad transfer matrix C and personalized to every patient calibrated, eg. Fig. 4A-B and 5A-D, geometry data acquisition and electrode potential).
Regarding claims 26-28, the combined invention of Rudy and Berrier discloses displaying activation detection and propagation history maps displayed on the surface locations of one or more cardiac chambers (eg, Rudy, Para. 24) and (Harlev, Fig. 4, mapped onto heart geometry).

Claims 20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (2011/0190649 A1) in view of Berrier (US 7433730 A1), further in view of Harlev (US 2007/0299353 A1).
Regarding claim 20, the combined invention of Rudy and Berrier discloses generating a model of cardiac anatomy for a patient and the cardiac information algorithm comprises a forward (eg. Fig. 4A-B and 5A-D, geometry data acquisition and transfer matrix C that defines influence on each position on each location) but does not disclose the matrix is based on the model of the cardiac anatomy.
Harlev teaches a cardiac mapping process that determines physiological information by using a Tikhonov regularization (eg. Para. 39) and using forward matrix to account for individual geometry of endocardium surface representations (Eg. Para. 180-181 and 207).
It would have been obvious to have combined the invention of Rudy and Berrier to account for different phases of the heart’s cycles (eg. Para. 181)
Regarding claim 22, the combined invention of Rudy, Berrier, and Harlev discloses cardiac information console is configured to perform a scaling algorithm comprising a pre-scaling portion configured to reduce distance influence on the forward matrix and a post-scaling portion to adjust the output of the inverse solution (eg. Harlev, Para. 181 and 200, scaling parameter that accounts for volume changes).
Regarding claim 23, the combined invention of Rudy, Berrier, and Harlev discloses the model of the cardiac anatomy is based on at least one image (eg. Fig. 4C live view of ECGI image).
Regarding claim 24, the combined invention of Rudy, Berrier, and Harlev further comprising at least one ultrasound transducer configured to generate ultrasound data used to generate and/or update the model of the cardiac anatomy (eg. Rudy Para. 26, 31-32) and (Harlev, Para. 132-133, ultrasound for volumetric data and boundary construction).
Regarding claim 25, the combined invention of Rudy, Berrier, and Harlev discloses the model changes dynamically at different time intervals and the forward matrix is based on the dynamic unique model of cardiac anatomy (eg. Rudy, Fig. 3A-B,4A-B, 5A-D, Para. 51, performed in real time and uses an acquisition loop with geometry data acquisition and transfer matrix calculation being ongoing throughout the procedure) and Harlev (Para. 197-202).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (2011/0190649 A1) in view of Berrier (US 7433730 B1), in view of Makdissi (US 2010/0249623 A1) (cited previously).
Regarding claim 12, the combined invention of Rudy and Berrier discloses the invention of claim 1, but does not disclose weighted minimum norm estimates.
Makdissi teaches reconstruction of a surface ECG, including using a minimized norm prior to regularization to improve the Tikhonov regularization (eg. Para. 127-130).
It would have been obvious to have combined the invention of Rudy with the minimized norm to ensure a unique and stable solution in solving linear systems and prevent ill-posed problems and ill conditioned matrices (eg. Makdissi, Para. 127).
Regarding claim 14, the combined invention of Rudy, Berrier, and Makdissi discloses solving an inverse problem (eg. Makdissi, Para. 127).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (2011/0190649 A1) in view of Berrier (US 7433730 B1), in view of Makdissi (US 2010/0249623 A1), further in view of He (US 6014582) (cited previously).
Regarding claim 13, the combined invention of Rudy, Berrier and Makdissi discloses the invention of claim 12, but does not disclose using a uniform source distribution to compute post scale values, wherein the post scale values are used to adjust information from weighted minimum norm estimate.
He teaches creating a pseudo inverse matrix using surface potential distributions with constraints such as the minimum norm (eg. He, Col. 7, Ln. 50-Col. 8, Ln. 19).
It would have been obvious to combine the invention of Rudy, Berrier, and Makdissi making a matrix out of potential distributions with the minimum norm to reduce noise (eg. He, Col. 8, Ln. 1-19). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (2011/0190649 A1) in view of Berrier (US 7433730 B1), in view of Harlev (US 2007/0299353 A1), further in view of in view of Belohlavek (US 5871019 A) (cited previously).
Regarding claim 29, The combined invention of Rudy, Berrier, and Harlev discloses the invention of claim 20, but does not disclose using the cardiac information console is configured to apply a median filter to remove noise from the propagation history map.
Belohlavek teaches a 3D model of the electric potential pathways of a heart and uses median filters (Col. 11, Ln. 22-37 and Col. 12, Ln. 14-34).
It would have been obvious to have applied a median filter taught by Beklohlavek to the propagation history map of Rudy and Berrier to suppress impulsive noise and prevent blotchy appearances of the resulting images (Col. 11, Ln. 22-37 and Col. 12, Ln. 14-34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792